DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species G in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant submitted that all claims are drawn to the elected species (calcium as the additive). This is incorrect. Claims 11-16 are drawn to the additives nickel, copper, antimony, gallium, tin, and bismuth which are not calcium. Claim 11-16 are withdrawn as being drawn to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 5 require additives with certain electronegativities. The claims do not specify the nature of the additives, but generally electronegativity only applies to elements of the periodic table. Thus, it is unclear if the additive can be any substance or if it must be an element of the periodic table. Claims 2-3 and 7-10 are rendered indefinite as a result of their dependence on claim 1. 
Regarding claim 3, the claim require the magnesium or magnesium alloy is heated to a certain temperature. It is unclear if this limitation is modifying the heating step of claim 1 or if it presents an additional heating step.
Claim 4 requires that the additive includes one or more metals from a list that includes calcium. Claim 1, on which claim 4 depends, requires the first additive has an electronegativity greater than 1.5. Since calcium has an electronegativity of 1, it is unclear if calcium can be considered to be the first additive or if another element is required in addition to calcium if it is selected.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “other pressureless casting techniques” which renders the claim indefinite because is unclear what the term encompasses. The claim also recites “high pressure die casting techniques which presents a similar issue and also contains the relative term “high pressure” which is not defined in a way to apprise one of ordinary skill in the art of the metes and bounds of the claim. 

Claims 1-2, 4-10, 17, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: heating to a temperature under the melting point of at least one of the additives. It is clear that this step is required in order to achieve the claimed in situ precipitation of galvanically-active intermetallic phases.
Claim 35 requires that the first additive includes one or more metals from a list that includes calcium. Claim 34, on which claim 35 depends, requires the first additive include a metal that has an electronegativity greater than 1.5. Since calcium has an electronegativity of 1, it is unclear if calcium can be considered to be the first additive.
Regarding claim 36, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 37, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103343271 A (Xiao), refer to translation, with the Declaration of Dana J. Medlin as an evidentiary reference.
	Regarding claims 1 and 4, Xiao teaches a process of preparing a magnesium composite material with controlled dissolution properties. See the abstract. Xiao teaches heating a magnesium alloy above its solidus temperature (melting point), adding additives to the melt and dispersing, followed by cooling. See claims 4-10 and the Examples. Xiao teaches the formation of “micro-batteries” with different anode and cathode phases as well as intermetallic composite microparticles both of which read on the claimed galvanically active intermetallic precipitates. See [0026]. The composite of Xiao includes aluminum-iron in an amount of 3.3 wt. %, aluminum-nickel in an amount of 1.1 wt. %, and aluminum-copper in an amount of 0.25 wt. %. See paragraph 125 on page 57 of the Declaration of Dana J. Medlin (herein the Medlin Declaration). 
	Regarding claim 2, copper which is added in Xiao has an electronegativity of 1.9 and silver is added which has an electronegativity of 1.9. See the Examples.
	Regarding claim 3, Xiao teaches heating at temperatures of 740-780° in the examples at least the aluminum-nickel additive has a melting point well above these temperatures (854°C). See paragraph 122 of the Medlin Declaration.
	Regarding claim 7, Xiao teaches the alloy required. See the Examples. 
	Regarding claim 8, Xiao teaches at least pressureless casting. See [0028].

	Regarding claim 10, Xiao teaches decomposition rates at 93°C in 3% KCl above the 5 mg/cm2/hr claimed. See [0064]. Though these tests were taken at a slightly higher temperature than the claimed values, they are far enough above the minimum claimed that it would be expected that the products of Xiao would meet the claimed limitation if the products thereof were subjected to the same test at a test just three degrees Celsius lower. Also, the method of production used in Xiao is the same as that claimed and thus the product would have the same properties. See MPEP 2112.01.

Claim(s) 1-10, 17, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013-019030 (refer to machine translation provided by applicant).
	Regarding claims 1-2, 4-5, and 17, JP’030 teaches forming a composite by heating magnesium alloy to above is solidus temperature (melting), calcium is added (electronegativity is 1) in an amount of 0.5-5 wt. %, silicon (electronegativity is 1.8) the mixture is agitated (mixed/dispersed) and the mixture is cooled to form in situ precipitation (crystallization) of intermetallic phases which are considered to be galvanically active since they are formed in the same manner and from the same metals claimed. See [0027]-[0031].
	Regarding claim 3, JP’030 teaches heating to a maximum of 750°C when adding Ca which is below the melting temperature of 842°C (see [0030]). When adding silicon, 
	Regarding claim 6, JP’030 teaches adding rare earth metals, strontium, and lithium. See [0019].
	Regarding claim 7, JP’030 teaches greater than 80 wt. % magnesium, and at least aluminum, zinc, and manganese. See [0018].
Regarding claim 8, JP’030 teaches at least pressureless casting. See [0032].
Regarding claims 9-10, JP’030 is silent regarding the claimed properties. However, the method of production and the materials used in JP’030 are the same as those claimed and thus the product would have the same properties. See MPEP 2112.01.
Regarding claims 34-35, JP’030 teaches forming a composite by heating magnesium alloy to above is solidus temperature (melting), calcium is added (electronegativity is 1) in an amount of 0.5-5 wt. %, silicon (electronegativity is 1.8) the mixture is agitated (mixed/dispersed) and the mixture is cooled to form in situ precipitation (crystallization) of intermetallic phases which are considered to be galvanically active since they are formed in the same manner and from the same metals claimed. See [0027]-[0031]. JP’030 is silent regarding the claimed properties. However, the method of production and the materials used in JP’030 are the same as those claimed and thus the product would have the same properties. See MPEP 2112.01.
Regarding claims 36-37, JP’030 teaches adding rare earth metals, strontium, and lithium. See [0019].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,903,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet all of the limitations instantly claimed.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-108 of U.S. Patent No. 10,724,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet all of the limitations instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736